Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 19, 2009, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of trial counsel. Rather, viewing the circumstances of the case in their totality, the record does not support the conclusion that the defendant was deprived of meaningful representation (see People v Caban, 5 NY3d 143, 152 [2005]; People v Baldi, 54 NY2d 137, 147 [1981]).
*832The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]; People v West, 56 NY2d 662, 663 [1982]; People v Cox, 54 AD3d 684 [2008]; People v Carter, 44 AD3d 677 [2007]), and we decline to reach them in the exercise of our interest of justice jurisdiction. Mastro, J.P., Dillon, Angiolillo and Chambers, JJ., concur.